Citation Nr: 1428990	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to April 1971.

This case comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for ischemic heart disease and assigned an effective date of September 14, 2010.  An August 2012 rating decision found clear and unmistakable error in the assignment of the initial effective date and granted an earlier effective date of August 31, 2010, the effective date of the liberalizing law pursuant to which the claim was granted.

In September 2012, the Veteran requested a hearing at the RO before a Decision Review Officer.  Later that month, his representative advised that he wanted to withdraw that request.  In November 2013, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  The record was held open for 30 days following the hearing to provide the Veteran with additional time to submit evidence.  In November 2013, the Veteran submitted additional evidence with a waiver of RO review.  


FINDING OF FACT

VA received the Veteran's original claim for service connection for heart disease on September 28, 2005.  


CONCLUSION OF LAW

The criteria for an effective date of September 28, 2005, but not earlier, for the award of service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.816 (as revised by 78 Fed. Reg. 54,766 (Sept. 6, 2013)).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  The Board observes that, while the Veteran began receiving private medical care for heart disease in the 1990s, he began receiving VA medical care for heart disease in 2007 and all VA treatment notes since that time are of record.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2) (2013). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

The Veteran's claim for service connection for ischemic heart disease was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011).  

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In this case, VA did not deny a claim for service connection for ischemic heart disease between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).

VA received the Veteran's original claim for service connection for heart disease on September 28, 2005.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to inservice exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran has had heart disease since as early as 1980, the Veteran did not file a claim for service connection for heart disease until September 28, 2005.  Thus, the later date in this case is the date of claim.  Accordingly, an earlier effective date of September 28, 2005, for the award of service connection for ischemic heart disease is warranted under 38 C.F.R. § 3.816(c)(2).  

However, there is no legal basis for the assignment of an even earlier effective date.  The Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an even earlier effective date.

In conclusion, an effective date of September 28, 2005, but no earlier, for the award of service connection for ischemic heart disease is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of September 28, 2005, but not earlier, for the award of service connection for ischemic heart disease is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


